149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard Stephenson JARRETT, Appellant,v.Charles KELLY; Stephen Cox; Brian Fuller; Brandon McCaslin;Gary Grimes; Jim Rush, Appellees.
No. 97-3458WA.
United States Court of Appeals, Eighth Circuit.
Submitted April 30, 1998.Filed May 5, 1998.

Appeal from the United States District Court for the Western District of Arkansas.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard Stephenson Jarrett appeals the district court's denial of Jarrett's motion for a new trial in his civil rights suit.  Having carefully reviewed the record and the parties' briefs, we conclude the district court did not abuse its discretion.  See McKnight ex rel. Ludwig v. Johnson Controls, Inc., 36 F.3d 1396, 1400 (8th Cir.1994) (standard of review).  We affirm the district court.  See 8th Cir.R. 47B.